Citation Nr: 1024032	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  98-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for the cause of the Veteran's 
death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
August 1970.  He died in September 1996, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania in February and December of 1998.

The claims on appeal were initially denied by the Board in a 
November 2006 decision.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in March 2009, the Court vacated the November 
2006 decision and remanded this matter back to the Board.  

The Board further notes that the November 2006 decision was 
signed by a Veterans Law Judge who conducted a March 2001 
hearing but is no longer employed by the Board.  In November 
2009, the Board notified the appellant of her right to a 
further hearing before a different Veterans Law Judge, but, 
in the same month, she responded that she was not seeking 
another hearing.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's death was caused by a probable myocardial 
infarction, with no underlying causes or other conditions 
contributing to death listed on his death certificate.

2.  The competent evidence of record, on balance, does not 
establish that the Veteran's death resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) with regard to the elements of a section 1151 
claim was furnished to the appellant in September 2004.  
While this letter was provided after the issuance of the 
appealed December 1998 rating decision, the appeal was 
subsequently readjudicated in a Supplemental Statement of the 
Case issued in January 2005.  The Board must stress that the 
December 1998 rating decision was issued approximately two 
years prior to the enactment of the current laws and 
regulations governing VA notice requirements.  Moreover, 
while the appellant was not specifically notified of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations, this is in no way prejudicial to 
her; as the section 1151 claim is being denied, no disability 
evaluation or effective date for such evaluation will be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Overall, VA's course of corrective action is fully 
adequate to ensure that there will be no prejudice to the 
appellant.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained 
records corresponding to all relevant treatment described by 
the appellant.  Additionally, VA obtained two medical 
opinions addressing the question of whether VA treatment 
played a causal role leading to the Veteran's death.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Board finds no basis for a remand or other 
development action at this juncture, notwithstanding the fact 
that the prior Board decision was recently vacated in a March 
2009 Court memorandum decision.  In that decision, the 
Court's rationale for vacating the Board's denial concerned 
the adequacy of the reasons and bases for the decision on the 
section 1151 issue, rather than shortcomings in fulfilling 
VA's duty to assist or other deficiencies in the evidentiary 
record.  As such, the Board may proceed with a final 
determination of this claim at this time.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of 
the Veteran's death

Preliminarily, the Board notes that the two claims on appeal 
were received by the RO on different dates.  The service 
connection claim (addressed in the REMAND section of this 
decision) was received in February 1997, whereas the section 
1151 claim was received in September 1998.  This is very 
significant, as the provisions of 38 U.S.C.A. § 1151 were 
substantially revised as of October 1, 1997, with claims 
received after that date requiring a showing of negligence or 
fault in VA treatment.  See generally Brown v. Gardner, 513 
U.S. 115 (1994).  The current provisions of 38 U.S.C.A. 
§ 1151, as well as 38 C.F.R. § 3.361, are therefore 
applicable in the present case.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  
First, entitlement may be established on the basis of a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA providers.  Second, entitlement may be established on a 
showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the present case, the Veteran was seen at a VA facility in 
July 1996 for complaints of claudication in the left leg.  In 
August 1996, he was admitted for severe left leg pain with 
walking.  He was scheduled for a translumbar aortofemoral 
angiogram, before which he signed a release form indicating 
that dye would be injected into the arteries of the abdomen 
and the legs and that this could result in bleeding or 
reaction to the dye.  During this procedure, the first 
injection showed that there was some dye in the well of the 
aorta; accordingly, a needle was repositioned, and another 
injection was made.  The second injection showed good 
visualization of the aorta and the femoral vessels.  The 
Veteran tolerated the procedure well and returned to the 
recovery room in good condition.  The resultant impression 
was occlusion of the superficial femoral artery on the left 
near its point of origin, with distal reconstitution via 
collaterals from the profunda femoris with runoff through the 
popliteal and into the trifurcation vessels, moderate 
atherosclerotic change throughout the superficial femoral 
artery on the right, and atherosclerotic changes of the 
distal abdominal aorta and iliac arteries.  An accompanying 
medical report contains a diagnosis of peripheral vascular 
disease (PVD) of the left leg and indicates that the Veteran 
tolerated the procedure well, had no complications, and was 
discharged on the same date.  This report also indicates that 
the need for surgery was discussed with the Veteran and his 
wife and that he would be scheduled for surgery.

The Veteran died at St. Vincent Health Center in Erie, 
Pennsylvania in September 1996, and records of that 
hospitalization are included in the claims file.  Prior to 
admission, the Veteran was found to be unresponsive and was 
given CPR at his worksite.  He arrived at the facility 
pulseless and was cyanotic after approximately 45 minutes.  
He was pronounced dead within an hour of arrival.  

The Veteran's death certificate lists a probable myocardial 
infarction as the immediate cause of death, with no 
underlying causes or other conditions contributing to death 
listed.  No autopsy was performed.  

In conjunction with the current claim, several statements 
have been received by private doctors in support of the 
appellant's claim.  In a September 1998 statement, James G. 
Zimmerly, M.D., a doctor who practices in Maryland, cited to 
reviewing "the records" that the appellant "provided to 
me" and included references to the August 1996 surgery and 
September 1996 hospital admission.  Dr. Zimmerly noted that 
there was "a complication that is a known risk" resulting 
from the August 1996 aortofemoral arteriogram.  Specifically, 
the first attempted injection of dye was not successful 
because the needle was not in the proper location; it was 
located in the wall of the aorta rather than the lumen.  This 
resulted in a bolus of dye being injected into the wall of 
the aorta.  The second injection was in the proper place, and 
the planned arteriogram was completed.  Dr. Zimmerly noted 
that this complication required close follow-up in order to 
react to any worsening of a potentially life-threatening 
event, but it did not appear from the records that any 
specific instructions in this regard were given to the 
Veteran or the appellant.  Dr. Zimmerly provided the opinions 
that the complication of the aortofemoral arteriogram in 
August 1996 "as likely as not" contributed to and caused 
the Veteran's death and that it was as likely as not that the 
complication of the aortofemoral arteriogram set in motion a 
chain of events that, lacking close medical follow-up care, 
resulted in the Veteran's death.  Also, Dr. Zimmerly cited to 
unspecified "incorrect opinions and conclusions regarding 
the circumstances in this unfortunate case."  These 
"incorrect conclusions" were noted to be likely caused by 
the failure of the VA hospital medical staff to fully inform 
the Veteran and the appellant of the significance of the 
complication.  

In a second statement, from November 2000, Dr. Zimmerly 
informed the appellant that he could not provide additional 
details beyond those in his September 1998 statement.  Dr. 
Zimmerly restated his prior opinion, while at the same time 
noting that "[i]n the absence of an autopsy no one can be 
specific about the cause of death of" the Veteran.  Dr. 
Zimmerly found that the Veteran should not have been 
discharged and advised to return to work the next day, as he 
required rest with close medical observation to assess the 
extent of damage to the aorta and to provide timely medical 
and surgical response as necessary.  However, "[l]acking an 
autopsy, I can not be any more detailed."  

A statement was also provided by Xavier Mousset, M.D., in May 
2002.  Dr. Mousset, who cited review of unspecified records 
from the VA Medical Center (VAMC) in Erie, also stated that 
the first injection of dye during the August 1996 
aortofemoral arteriogram was not successful because the 
needle was not in the proper location.  Dr. Mousset noted 
that the complication, a "known risk" of the procedure, 
required close follow-up in order to react to any potential 
complications, but medical records did not disclose "any 
specific instruction given the physician at that time."  Dr. 
Mousset noted that, "with the absence of an autopsy, nobody 
can be specific about the cause of death" of the Veteran, 
but it was at least as likely as not that the complication of 
the aortofemoral arteriogram set in motion a chain of events 
that, lacking close medical follow-up, resulted in the 
Veteran's death.  

The first of two VA-requested medical opinions addressing 
this case was provided by a VA doctor in November 2003.  This 
doctor confirmed reviewing the Veteran's claims file.  With 
regard to the Veteran's injections, the VA doctor cited to a 
medical treatise indicating that:

[P]ercutaneous catheter-based vascular 
interventions combined with 
anticoagulation regimens has resulted in 
a greater frequency of peripheral 
arterial pseudoaneurysms and 
arteriovenous fistulas.  Most of these 
iatrogenic injuries are self-limited and 
will resolve spontaneously over time, 
especially after systemic anticoagulation 
is discontinued.  Emergent operation is 
rarely indicated unless the iatrogenic 
arterial trauma results in distal 
ischemia, severe infection, continuing 
major hemorrhage, or logical 
integumentary or neurologic compromise.  
Observation is usually the best treatment 
for iatrogenic pseudoaneurysms or 
arteriovenous fistulas.

The VA doctor noted that it was not at least as likely as not 
that the VA medical personnel failed to exercise the degree 
of proper skill and care ordinarily required of the 
profession in treating and/or diagnosing the Veteran 
following the arteriogram.  Rather, the August 1996 treatment 
note indicated that the Veteran was ambulatory after the 
surgery.  It was discussed that he would need surgery and 
that it would be scheduled.  He was discharged home with the 
diagnosis of peripheral vascular disease of the left leg.  
The risks were explained upon discharge, according to the 
nursing note, and were signed by the Veteran's wife.  The 
potential for alteration in tissue perfusion, potential 
bleeding, and potential for infection were noted.  It 
appeared from the record that the Veteran failed to seek 
follow-up care for his unexplained chest discomfort, which 
occurred sometime between his procedure and death.  Overall, 
the VA doctor found "that this was not carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of VA furnishing the treatment."

An independent medical opinion (IME) was received from a 
private cardiologist, pursuant to a Board request, in May 
2006.  The doctor reviewed the Veteran's claims file, 
including the aforementioned August 1996 VA medical records 
and the September 1996 records from the St. Vincent Health 
Center.  This cardiologist could find no record of the 
Veteran experiencing a complication following his August 1996 
procedure.  Rather, it was noted that Veteran attended 
smoking cessation and alcohol relapse prevention meetings 
between the procedure and his death, and none of the reports 
of these meetings indicated that he was experiencing pain.  
The cardiologist cited to an August 26, 1996 meeting, during 
which the Veteran stated that he was "bright, he discussed 
his upcoming surgery, that he had a positive attitude, and 
that he was reducing his smoking tremendously."  
Additionally, the cardiologist noted that the Veteran had 
been a heavy smoker since his days in the Marine Corps, had 
exposure to alcohol for a prolonged period of time, was known 
to have lumbosacral disc disease, and had a recorded 
cholesterol level of 288 in January 1996.  The cardiologist 
stated that it was "of interest that the symptoms described 
by the Veteran were compatible with claudication of a 
vascular nature."  There were no records of medical clinic 
or cardiology clinic visits, or of medications or other 
indication of hypertension.  Indeed, there were no records of 
efforts being made to control the risk factors, other than 
smoking.  

Further in his report, the cardiologist confirmed reviewing 
the three earlier medical opinions, but he found that it was 
likely that the arteriogram did not contribute in a major way 
to the Veteran's death and that the follow-up care to the 
arteriogram did not contribute to the Veteran's death.  The 
cardiologist did not find that the arteriogram was carelessly 
done; an injection into the vascular wall was not an uncommon 
event, and, in the absence of ongoing discomfort such as back 
pain or evidence for an additionally ischemic extremity, it 
was difficult to imagine that the injection into the wall of 
the aorta was fundamental in the patient's death.  While the 
cardiologist did find it most reasonable to conclude that the 
Veteran died of an acute myocardial infarction, bearing in 
mind the unavailability of an autopsy, he also cited to the 
Veteran's heavy smoking and his being hyperlipidemic and 
indicated that "the lack of effort made relative to these 
risk factors was fundamentally contributory in the patient's 
death."

Upon reviewing the above evidence, the Board acknowledges 
that all four of the doctors who provided opinions between 
1998 and 2006 possess the requisite credentials to provide a 
competent medical opinion on the matter at hand, and there is 
no indication in any of the opinions that the views expressed 
are anything less than credible.  The opinions are, however, 
conflicting; the first two opinions support the view that a 
surgical incident and inadequate follow-up treatment 
contributed to cause the Veteran's death, while the two VA-
requested opinions indicate the contrary.

In a case such as this, where the Veteran is deceased, a 
review of the relevant medical records is critical to 
obtaining a probative medical opinion.  See Miller v. West, 
11 Vet. App. 345, 348 (1998).  In this regard, the two VA-
requested opinions clearly reflect that the Veteran's entire 
claims file was reviewed.  This, however, is not at all clear 
from the opinions from Dr. Zimmerly and Dr. Mousset.  In 
addressing the appellant, Dr. Zimmerly cited only to "the 
records you provided to me" and included references to the 
August 1996 surgery and September 1996 hospital admission.  
Dr. Mousset noted "the medical records available from the 
Veteran's Administration hospital in Erie" and also made 
several references to the "chart" from the time of the 
Veteran's death.  Put simply, there is no confirmation that 
either doctor reviewed the entire claims file.

In this regard, the Board is aware that the Court has held 
that "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  In this regard, the Court did 
not find such a review of medical records in the claims file 
to be irrelevant in terms of determining the probative value 
of an opinion.  Rather, the Court clarified that the claims 
file "is not a magical or talismanic set of documents, but 
rather a tool to assist VA examiners to become familiar with 
the facts necessary to form an expert opinion to assist the 
adjudicator in making a decision on a claim."  There are 
other means by which a private physician can become aware of 
critical medical facts, notably by treating the claimant for 
an extended period of time.  See generally Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Nevertheless, to the extent that Dr. Zimmerly and Dr. Mousset 
evidently did not review the entire claims file, it is 
apparent that they did not have an opportunity to consider 
specific examples of probative evidence that were described 
in detail in the May 2006 medical opinion.  This evidence 
concerned findings of extensive tobacco and alcohol exposure, 
lumbosacral disc disease, and a January 1996 cholesterol 
level of 288, all cited as "compatible with claudication of 
a vascular nature."  There is also no indication that Dr. 
Zimmerly and Dr. Mousset had an opportunity to review the 
post-arteriogram VA records (i.e., meetings concerning 
alcohol and tobacco use), which contain no indication of pain 
or other symptoms.  Moreover, the appellant denied at her 
March 2001 hearing that Dr. Zimmerly, who in fact practices 
in Maryland, treated the Veteran, and there is similarly no 
indication that Dr. Mousset provided treatment to the Veteran 
prior to his death; consequently, neither doctor had an 
opportunity to become acquainted with the Veteran's history 
other than by the limited medical documentation provided by 
the appellant.  This fact substantially distinguishes the 
case at hand from Nieves-Rodriguez, insofar as neither doctor 
has been shown to have had other means to become aware of 
critical medical facts, such as by treating the claimant for 
an extended period of time.  It is also noteworthy that a 
very substantial amount of the evidence of record, including 
the cited January 1996 laboratory report indicating a 
cholesterol level of 288, was received subsequent to the 
opinions of Dr. Zimmerly and Dr. Mousset but prior to the May 
2006 VA-requested opinion.  In summary, the two VA-requested 
medical opinions have significantly greater probative value 
than the opinions of Dr. Zimmerly and Dr. Mousset because it 
has been shown that they were based upon a far more complete 
historical medical record.

The Board also notes that the two VA-requested opinions are 
unambiguous, with the clearly expressed finding that 
negligence or other fault on the part of VA treatment 
providers did not contribute to cause the Veteran's death and 
with neither doctor indicating that the absence of an autopsy 
reduced the certainty of their findings.  Both Dr. Zimmerly 
and Dr. Mousset, however, were less committal in their 
findings.  Both doctors found that it was at least as likely 
as not that an arteriogram complication and inadequate 
follow-up attention contributed to death; however, Dr. 
Zimmerly noted that "[i]n the absence of an autopsy no one 
can be specific about the cause of death of the Veteran," 
whereas Dr. Mousset indicated that "with the absence of an 
autopsy, nobody can be specific about the cause of death."  

Additionally, the Board notes that Dr. Zimmerly and Dr. 
Mousset stressed the clinical significance of the 
unsuccessful first dye injection during the arteriogram, 
characterizing this as a "complication."  The August 1996 
VA hospital reports, however, contain a specific notation 
that there was "no complication" at the time of the 
surgery, and neither Dr. Zimmerly nor Dr. Mousset cited to 
any medical treatises or other authority for their conclusion 
that the incident was a clinically significant complication 
in the face of these reports.  By contrast, the November 2003 
VA doctor's report contains an extensive citation to a 
medical treatise characterizing such surgical incidents as 
"self-limiting" absent a showing of specific complications 
(i.e., ischemia, severe infection).  Given that the Veteran 
had no documented complaints whatsoever of pain or other 
symptoms between the August 1996 arteriogram and the 
September 1996 hospitalization, the Board finds the 
characterization of the arteriogram incident as minor in the 
VA-requested opinions to be much more plausible than the 
characterization of it as a "complication" by Dr. Zimmerly 
and Dr. Mousset.  

Moreover, the Board notes that the opinions of Dr. Zimmerly 
and Dr. Mousset rest largely on the notion that the Veteran 
received inadequate instruction and follow-up care subsequent 
to the VA arteriogram.  This conflicts not only with the 
findings in the VA-requested opinions but also with the 
August 1996 VA records.  Notably, the Veteran was duly 
informed at the time of discharge of the need for surgery.  
Judging from the contents of the cited August 26, 1996 VA 
meeting record ("We discussed his upcoming surgery and how 
he felt about this.  He verbalizes a positive attitude about 
the surgery"), plans for the surgery had, in fact, been 
made.  The Board would again point out that this record is 
but one of several very significant pieces of evidence that 
Dr. Zimmerly and Dr. Mousset apparently did not have access 
to, or at least did not consider, prior to rendering their 
opinions.  

Finally, the Board would point out that there is no evidence 
to support the notion that the Veteran's death resulted from 
an event not reasonably foreseeable.  Indeed, both Dr. 
Zimmerly and Dr. Mousset conceded that the dye injection 
incident was a known risk of the procedure that the Veteran 
underwent.

The Court has held that the Board may favor the opinion of 
one competent medical professional over that of another, so 
long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Here, in view of the shortcomings of the statements of Dr. 
Zimmerly and Dr. Mousset, the Board must conclude that those 
statements have significantly less probative value than the 
two VA-requested opinions from 2003 and 2006.  Accordingly, 
the preponderance of the medical evidence is against the 
finding that the Veteran's death resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA providers 
coincident with the Veteran's August 1996 arteriogram; or an 
event not reasonably foreseeable.

The Board also notes that the appellant has offered lay 
testimony, from the March 2001 Board hearing, indicating her 
belief that VA surgery led to the Veteran's death.  The 
appellant suggested that there was a causal link between the 
surgery and death, citing stomach problems subsequent to the 
surgery, but did not provide specific contentions as to 
negligence or other fault and did not suggest that death 
resulted from an event not reasonably foreseeable.  She 
further noted in an October 2004 statement that the Veteran 
"should never have been sent home" but did not elaborate on 
this.  Given the very specific criteria of 38 U.S.C.A. 
§ 1151, the Board must conclude that the lay evidence of 
record is of markedly less probative value than the cited VA 
opinions.  

Overall, the preponderance of the evidence is against the 
appellant's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to compensation under 38 C.F.R. § 1151 for the 
cause of the Veteran's death is denied.


REMAND

In the March 2009 memorandum decision, the Court indicated 
that, while the appellant did not assert until her August 
1998 RO hearing that tobacco use dating back to service 
contributed to cause the Veteran's death, the claim for 
service connection for the cause of the Veteran's death 
predated June 9, 1998.  Claims for service-connected 
disability or death on the basis of injury or disease 
attributable to a Veteran's use of tobacco products during 
service are only precluded if received after June 9, 1998.  
38 C.F.R. § 3.300(a).

Accordingly, the Board must consider whether the Veteran's 
reported tobacco use in service contributed to cause his 
death.  Before that determination may be made, however, 
additional development is needed.  First, the September 2004 
notice letter did not address a tobacco-use theory of 
causation in conjunction with the service connection claim, 
and a more detailed notice letter is accordingly necessary 
for 38 C.F.R. § 3.159(b) compliance.  Second, the claims file 
has never been reviewed by a VA medical professional to 
specifically ascertain whether reported tobacco use in 
service contributed to cause the Veteran's death.  
Particularly in view of the appellant's testimony and the 
Court's remand, such an opinion is "necessary" in this 
case.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the appellant about the information and 
evidence that is necessary to 
substantiate a claim for service 
connection for the cause of the Veteran's 
death, to include as secondary to tobacco 
use in service, and provide notification 
of both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
appellant.  

2.  Then, the Veteran's claims file 
should be reviewed by an appropriate VA 
medical professional.  Based upon the 
claims file review, including the 
appellant's own contentions as to the 
Veteran's tobacco use, the medical 
professional should provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the reported tobacco 
use in service contributed to cause the 
Veteran's possible myocardial infarction 
or otherwise played a causal role in his 
death.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the claim for service 
connection for the Veteran's death, to 
include as due to tobacco use in service, 
should be readjudicated.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


